19-10843-scc          Doc 17     Filed 04/03/19       Entered 04/03/19 16:59:59           Main Document
                                                     Pg 1 of 7


UNITED STATES BANKRUPTCY COURT 
SOUTHERN DISTRICT OF NEW YORK 
-----------------------------------------------------------------   x
                                                                    :
    In re:                                                          :   Chapter 11
                                                                    :
    AURORA COMMERCIAL CORP., et al.,                                :   Case No. 19-10843 (SCC)
                                                                    :
                                     Debtors.1                      :   (Jointly Administered)
                                                                    :
-----------------------------------------------------------------   x

                                        AFFIDAVIT OF SERVICE

       I, Joudeleen C. Frans, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On March 29, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via first class mail on the Notice Parties Service List
attached hereto as Exhibit A:

            Notice of Commencement of Chapter 11 Cases and Hearing to Consider “First-Day”
             Motions [Docket No. 6]

       On March 29, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served (1) by the method set forth on the Core/2002
Service List attached hereto as Exhibit B and (2) via overnight mail to Citibank N.A., Attn:
Branch Manager, 111 Wall Street, New York, NY 10005 and U.S. Bank, N.A., Attn: Margaret
Mumbleau, Branch Manager, Minneapolis, MN 55402:

            Debtors' Motion for Interim and Final Orders (I) Authorizing Continued Use of Existing
             Cash Management Practices, Bank Accounts, and Business Forms; and (II) Authorizing
             the Continuance of Intercompany Transactions [Docket No. 4]

            Interim Order (I) Authorizing Continued Use of Existing Cash Management Practices,
             Bank Accounts, and Business Forms; and (II) Authorizing the Continuance of
             Intercompany Transactions [Docket No. 12]




1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
      number are as follows: Aurora Commercial Corp. (3416) and Aurora Loan Services, LLC (7742). The
      Debtors’ corporate headquarters is located at 277 Park Avenue, 46th Floor, New York, New York 10172.
19-10843-scc   Doc 17   Filed 04/03/19    Entered 04/03/19 16:59:59   Main Document
                                         Pg 2 of 7
19-10843-scc   Doc 17   Filed 04/03/19    Entered 04/03/19 16:59:59   Main Document
                                         Pg 3 of 7


                                     Exhibit A
                          19-10843-scc     Doc 17   Filed 04/03/19      Entered 04/03/19 16:59:59     Main Document
                                                                       Pg 4 of 7
                                                                     Exhibit A
                                                              Notice Parties Service List
                                                              Served via first class mail

                                     NAME                     ADDRESS 1                      CITY    STATE   POSTAL CODE
                        Chang S. Kwon               611 S. Catalina Street, #212      Los Angeles   CA       90005
                        Jacob Rhee                  611 S. Catalina Street, #212      Los Angeles   CA       90005
                        Jacob Rhee a/k/a John Lee   611 S. Catalina Street, #212      Los Angeles   CA       90005
                        Jacob S. Lee                611 S. Catalina Street, #212      Los Angeles   CA       90005
                        Jacob S. Rhee               611 S. Catalina Street, #212      Los Angeles   CA       90005
                        Jason Park                  611 S. Catalina Street, #212      Los Angeles   CA       90005
                        John H. Lee                 611 S. Catalina Street, #212      Los Angeles   CA       90005
                        John Lee                    611 S. Catalina Street, #212      Los Angeles   CA       90005
                        Min H. Kim                  611 S. Catalina Street, #212      Los Angeles   CA       90005
                        Romy Kang                   611 S. Catalina Street, #212      Los Angeles   CA       90005




In re:  Aurora Commercial Corp., et al.
Case No. 19‐10843 (SCC)                                               Page 1 of 1
19-10843-scc   Doc 17   Filed 04/03/19     Entered 04/03/19 16:59:59   Main Document
                                          Pg 5 of 7


                                         Exhibit B
                                                  19-10843-scc         Doc 17          Filed 04/03/19            Entered 04/03/19 16:59:59             Main Document
                                                                                                                Pg 6 of 7
                                                                                                                  Exhibit B
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                             DESCRIPTION                                             NAME                                              ADDRESS                          EMAIL                 METHOD OF SERVICE
                                                                                                              Attn: Salma Agha‐Khan, M.D.
                                                                                                              3751 Motor Avenue #34727
Top 20 Creditor                                                    Agha‐Khan, M.D., Salma                     Los Angeles CA 90032                     salmahagha@aol.com                 Overnight Mail and Email
                                                                                                              c/o Brian J Jacobs
                                                                                                              6464 Woodman Avenue, Suite 103
Top 20 Creditor                                                    Brown, Larry                               Van Nuys  CA 91401                                                          Overnight Mail
                                                                                                              c/o Talcott Franklin, P.C. 
                                                                                                              Attn: Shannon Conway
                                                                                                              1920 McKinley Avenue, 74th Floor         tal@talcottfranklin.com
Top 20 Creditor                                                    Heron, James                               Dallas TX 75201                          sconway@talcottfranklin.com        Overnight Mail and Email
                                                                                                              Attn: Centralized Insolvency Operation
                                                                                                              2970 Market Street
IRS Insolvency Section                                             Internal Revenue Service                   Philadelphia PA 19104‐5016               Mimi.M.Wong@irscounsel.treas.gov   Overnight Mail and Email
                                                                                                              Attn: Centralized Insolvency Operation
                                                                                                              P.O. Box 7346
IRS Insolvency Section                                             Internal Revenue Service                   Philadelphia PA 19101‐7346               Mimi.M.Wong@irscounsel.treas.gov   Overnight Mail and Email
Counsel to Hood Cad, Rockwall Cad, City of Frisco, Parker Cad,                                                Attn: Elizabeth Weller
Tarrant County, Dallas County, Kaufman County, Allen ISD, Ellis                                               2777 N. Stemmons Freeway Suite 1000
County                                                             Linebarger Goggan Blair & Sampson, LLP     Dallas TX 75207                          dallas.bankruptcy@publicans.com    Overnight Mail and Email
                                                                                                              c/o Sulaiman Law Group, Ltd.
                                                                                                              Attn: Alexander Taylor
                                                                                                              2500 S. Highland Avenue, Suite 200
Top 20 Creditor                                                    McNichol, Duane E.                         Lombard IL 60148                         ataylor@sulaimanlaw.com            Overnight Mail and Email
                                                                                                              c/o Law Offices of Scott J. Oh, LLC
                                                                   Mortgage Electronic Registration Systems,  2454 E. Dempster Suite 310
Top 20 Creditor                                                    Inc                                        Des Plaines IL 60016‐5319                sjo@sjolaw.com                     Overnight Mail and Email
                                                                                                              c/o Law Offices of Scott J. Oh, LLC
                                                                                                              2454 E. Dempster Suite 310
Top 20 Creditor                                                    Mutambo, Davies and Susan                  Des Plaines IL 60016‐5319                sjo@sjolaw.com                     Overnight Mail and Email
                                                                                                              Attn:  Tony Villani, General Counsel
                                                                                                              8950 Cypress Waters Blvd.
Top 20 Creditor                                                    Nationstar Mortgage LLC                    Coppell TX 75019                                                            Overnight Mail
                                                                                                              Attn: Andrea B. Schwartz
                                                                                                              201 Varick St.
                                                                   Office of The United States Trustee for    Ste. 1006
United States Trustee Southern District of New York                Region 2                                   New York NY 10014                        andrea.b.schwartz@usdoj.gov        Overnight Mail and Email
                                                                                                              c/o Justin M. Block, Esq
                                                                                                              267 Carleton Ave Ste 301
Top 20 Creditor                                                    Redmond, James                             Central Islip NY 11722‐4544                                                 Overnight Mail
                                                                                                              c/o Justin M. Block, Esq
                                                                                                              One Suffolk Square, Suite 500
                                                                                                              1601 Veterans Memorial Highway
Top 20 Creditor                                                    Redmond, James                             Islandia NY 11749                                                           Overnight Mail
                                                                                                              Attn: Secretary of the Treasury
                                                                                                              100 F Street, NE                         secbankruptcy@sec.gov
Securities and Exchange Commission ‐ Headquarters                  Securities & Exchange Commission           Washington DC 20549                      NYROBankruptcy@sec.gov             Overnight Mail and Email




        In re:  Aurora Commercial Corp., et al.
        Case No. 19‐10843 (SCC)                                                                                   Page 1 of 2
                                                  19-10843-scc        Doc 17          Filed 04/03/19                Entered 04/03/19 16:59:59                         Main Document
                                                                                                                   Pg 7 of 7
                                                                                                                     Exhibit B
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                             DESCRIPTION                                            NAME                                               ADDRESS                                       EMAIL               METHOD OF SERVICE
                                                                                                                Attn: Bankruptcy Department
                                                                                                                Brookfield Place
                                                                 Securities & Exchange Commission – NY          200 Vesey Street, Suite 400
Securities and Exchange Commission ‐ Regional Office             Office                                         New York NY 10281‐1022                                bankruptcynoticeschr@sec.gov   Overnight Mail and Email
                                                                                                                Attn: Bankruptcy Department
                                                                                                                The Capitol
                                                                                                                2nd Floor
Attorney General                                                 State of New York Attorney General             Albany  NY 12224‐0341                                                                Overnight Mail
                                                                                                                                                                      altogut@TeamTogut.com
                                                                                                                Attn: Albert Togut, Frank A. Oswald & Kyle J. Ortiz   frankoswald@teamtogut.com
                                                                                                                One Penn Plaza, Suite 3335
Counsel to Debtors                                               Togut, Segal & Segal LLP                       New York NY 10119                                     kortiz@teamtogut.com           Email
                                                                                                                c/o Fein, Such & Crane, LLP
                                                                                                                1400 Old Country Road, Suite C103
Top 20 Creditor                                                  U.S. Bank, N.A.                                Westbury NY 11590                                                                    Overnight Mail
                                                                                                                c/o Fein, Such & Crane, LLP
                                                                                                                747 Chestnut Ridge Road, Suite 200
Top 20 Creditor                                                  U.S. Bank, N.A.                                Chestnut Ridge NY 10977                                                              Overnight Mail
                                                                                                                Attn: Bankruptcy Division
                                                                                                                86 Chambers Street
United States Attorney's Office for the Southern District of New  US Attorney for Southern District of New      3rd Floor
York                                                              York                                          New York NY 10007                                                                    Overnight Mail




        In re:  Aurora Commercial Corp., et al.
        Case No. 19‐10843 (SCC)                                                                                      Page 2 of 2
